DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. The applicant amended the Claims and argued that the prior art does not teach the new limitations. The examiner agrees with the applicant in regards to the arguments related to the newly added limitations to Claim 2. Therefore, the rejection of Claim 2 has been withdrawn and is currently allowable. However, the amendments to Claim 2 and 12 were not identical and a detailed rejection for Claim 12 based on the newly added limitations is discussed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,970,196 Ishikawa et al.

Ishikawa et al teaches  in Column 6, Lines 44-60 executing a second instruction (shifting data within a shift register from position 2 to position 3) having an operand that specifies a shift amount for shifting data to nonadjacent shift registers (position 3 is non-adjacent to position 1), wherein the second instruction causes each shift-register to shift data by the specified shift amount directly to (via the intermediate shift register within the same row) a respective nonadjacent shift register in the same row or column of the shift-register array.  The examiner asserts that the limitation is broad and does not claim that each shift register of a plurality of shift registers in the shift-register array is directly coupled to a respective adjacent shift register in a same row or column of the shift register array and to at least one respective nonadjacent shift register.
Allowable Subject Matter
Claims 2 and 6-11 are allowed.
Claims 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach a respective adjacent shift register in a same row or column of the shift register array and to at least one respective nonadjacent shift register in the same row or column of the shift-register array, wherein the plurality of execution lanes are configured to execute a first instruction that causes each shift register to shift data to a respective adjacent shift register in the same row or column of the shift-register array, and to execute a second instruction having an operand that specifies a shift amount for shifting data to nonadjacent shift registers, wherein the second instruction causes each shift register to shift data by the specified shift amount to a respective nonadjacent shift register in the same row or column of the shift-register array when taken in combination with all the limitations of the independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


JMH
March 16, 2021